DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application claims priority from application 62102265, filed 01/12/2015.

Status of Claims
	Claims 71, 72, 74-81, and 83-90 are pending.
	Claims 80, 81, and 83-89 have been withdrawn from consideration.
	Claims 1-70, 73, and 82 have been cancelled.

Election/Restrictions
Applicant elected Invention I (Apparatus), Species 2 (Figures 3A-C), and Sub-Species D (Figure 4D) without traverse on 02/16/2022.

Claim Objections
Claim 71 is objected for the following typo.  Claim 81 recites “and (b) and” in line 11.  The applicant is advised to delete the second “and”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 71, 72, 74-79, and 90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 18-20 of claim 71 are not consistent with and contradict lines 13-15, which renders the claims indefinite.  Lines 18-20 are worded to require more than one intermediate circumferential strut member because they say at least one of the intermediate circumferential strut members.  However lines 13-15 require one or more.  Therefore these limitations are considered to be a range within a range.  The applicant is advised to amend lines 18-20 to say “the one or more intermediate circumferential strut members”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 71, 72, 74, 75, and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Bowe et al (US Patent Number 7,625,400; hereinafter “Bowe”) in view of Shalev (US Patent Application Publication Number 2011/0208289 and Kang (US Patent Application Publication Number 2010/0249901).  
Bowe discloses an apparatus comprising a generally tubular endovascular self-curving stent-graft (100; col. 3, ll. 52–58), which (a) comprises a self-curving longitudinal portion having proximal and distal ends (col. 6, ll. 26–31), (b) is configured to transition from a radially-compressed delivery state to a radially-expanded state (col. 9, l. 41 – col. 10, l. 52), wherein, when the stent-graft is unconstrained in the radially- expanded state, the self-curving longitudinal portion of the stent-graft is curved so as to define an innermost curve (73) and an outermost curve (74; Fig. 1, col. 8, ll. 41–55), and (c) comprises: a plurality of circumferential strut members (101, 201, 301), disposed at respective axial positions along the self-curving longitudinal portion of the stent-graft, surrounding a central longitudinal axis of the self-curving longitudinal portion of the stent-graft (Figs. 1–6); wherein each of the circumferential strut members (301) of the self-curving longitudinal portion is shaped so as to define a plurality of proximal peaks (Bowe Figs. 5–6), and wherein, when the stent-graft is unconstrained in the radially-expanded state, for at least one of the circumferential strut members of the self-curving longitudinal portion: a set of proximal peaks of the circumferential strut member, which includes proximal peaks of the circumferential strut member, are not bent radially inward by at least an average angle of 20 degrees toward the central longitudinal axis of the self-curving longitudinal portion (Bowe Figs. 1 and 5–6).
The device of Bowe discloses the invention substantially as claimed, except for the apparatus including a graft member with blood-impervious sheets.  Shalev, a reference in the stent-graft field of endeavor, teaches providing a stent-graft with one or more substantially fluid-impervious flexible sheets, and which is fixed to the circumferential strut members (30; Fig. 1, para. 0057). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the stent-graft with a graft member, which comprises one or more substantially blood-impervious flexible sheets, and which is fixed to the circumferential strut members, such that the anti-buckling spring (c) is in fixed orientation with respect to the graft member such that the curves reside substantially in a plane that is substantially parallel to the surface of the graft member, in view of Shalev, in order to maintain proper blood flow through the stent-graft by preventing blood from leaking through the stent-graft when implanted within a blood vessel.  

The device of Bowe discloses the invention substantially as claimed, except for the at least one of the circumferential strut members includes another set of proximal peaks bent inwardly.  Kang, a reference in the stent graft field of endeavor, teaches configuring a set of proximal peaks of a circumferential strut member at one end to be bent radially inward toward the central longitudinal axis of the self-curving longitudinal portion (Figs. 1–3, paras. 0027–0034) in order to prevent the stent graft from damaging a blood vessel (paras. 0015–0016).  
Bowe does not teach having intermediate circumferential strut members with the bent proximal peaks, but Bowe is being utilized as an un-curved cylindrical stent  However, the point of Bowes’ bends is to eliminate or reduce the pressure at the contact points within the implant site.  Thus, one of ordinary skill in the art would recognize that reduction of the pressure from all contact points at the proximal peaks of the circumferential struts is desirable.  Accordingly a cylindrical stent placed within a curved implant site would have contact points at all the proximal peaks engaging the outermost curve but not at the inner most curve.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the end most and intermediate circumferential strut members with a first set of the proximal peaks circumferentially-closest to the outermost curve of the self-curving longitudinal portion, and no more than half of the proximal peaks of the circumferential strut member, with a bend radially inward at least an average angle of 20 degrees toward the central longitudinal axis of the self-curving longitudinal portion, and a second set of the proximal peaks of the circumferential strut member, which includes all of the proximal peaks of the circumferential strut member not in the first set, to not bend radially inward by at least an average angle of 20 degrees toward the central longitudinal axis of the self-curving longitudinal portion, in view of Kang, in order to prevent the proximal peaks from providing increased contact points which can damage the curved blood vessel and to optimize the angle of the proximal peaks to prevent damage to the curved blood vessel.  
	Regarding claim 72, the modified device discloses the invention substantially as claimed, except for the first set including no more than 40% of the proximal peaks.  It would have been an obvious matter of design choice to configure the first set includes no more than 40% of the proximal peaks of the circumferential strut member, since applicant has not disclosed that such a proportion of the proximal peaks for the first set solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with modified device.
Regarding claim 75, the circumferential strut members of the self-curving longitudinal portion comprise a proximal-most circumferential strut member that is more proximal than the at least one of the circumferential strut members having the first and the second sets of the proximal peaks (Bowe Fig. 1 and 6), and at least two of the two or more of the circumferential strut members are axially adjacent each other along the self-curving longitudinal portion (Bowe Fig. 1 and 6).


	Claims 76-79 are rejected under 35 U.S.C. 103 as being unpatentable over Bowe in view of Shalev and Kang, as applied to claims 71, 72, 74, 75, and 90 above, and further in view of Solovay et al (US Patent Application Publication Number 2004/0106975; hereinafter “Solovay”).  
Bowe further discloses a fixed linkage (303), which (a) is in an elongated configuration when the stent-graft is in the radially-compressed state (Fig. 5), and (b) overlaps respective first portions of at least two of the circumferential strut members (Fig. 5); and an anti-buckling spring (302), which (a) overlaps respective second portions of at least two of the circumferential strut members (Figs. 5–6), (b) is shaped so as to define a plurality of curves (Figs. 5–6), and (c) is in fixed orientation with respect to the stent-graft such that the curves reside substantially in a plane (e.g., circumferential plane) that is substantially parallel to the surface of the stent-graft (Fig. 6), wherein the anti-buckling spring and the fixed linkage are together configured to curve the self-curving longitudinal portion of the stent-graft when the stent-graft is unconstrained in the radially-expanded state (Fig. 6, col. 7, ll. 19–40), such that a lesser length of the self-curving longitudinal portion of the stent-graft, measured along the innermost curve, is less than a greater length of the self-curving longitudinal portion of the stent- graft, measured along the outermost curve (Fig. 6, col. 7, ll. 29–32).	
The modified device discloses the invention substantially as claimed, except for the apparatus including a fixed linkage to provide a desired curvature to the stent-graft (col. 7, ll. 22–32) instead of a compression-generation spring.  Solovay, a reference in the stent-graft field of endeavor, teaches providing an apparatus with a compress-generation spring (121), which (a) is in an elongated configuration when the stent-graft is in the radially-compressed state (para. 0069), and (b) overlaps respective first portions of at least two of the circumferential strut members (110; Figs. 12–16, paras. 0063–0069) to provide a desired curvature to the apparatus (paras. 0068–0069).  As such, one of ordinary skill would recognize a compression-generation spring as an equivalent structure for providing a desired curvature to a stent-graft.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a compression-generation spring, in view of Solovay, for the fixed linkage of Bowe to achieve the predictable result of providing a desired curvature to the stent-graft and since the substitution of one known element for another yields predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Regarding claim 79, the anti-buckling spring (302) is sinusoidal or serpentine in the plane that is substantially parallel to the surface of the graft member (Fig. 5).

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. The applicant argues that none of the cited art, including Kang, teach having the inward bends along the stent.  This is not persuasive because as explained above, Kang specifically teaches that it is known in the art of stent grafts to bend proximal peaks of a circumferential strut member inward to prevent damaging the implant site.  Kang shows this at the ends of his stent because his stent is disclosed as being inserted into a cylindrical implant site and only have the increased pressure points at the ends of the stent.  However, a person of ordinary skill in the art would recognize that the teaching of bending the proximal peaks inward should be applied to all points along the stent with increased pressure on the implant site.  Since Bowe is a curved cylindrical stent disclosed as being inserted within a curved implant site, a person of ordinary skill in the art would recognize that all peaks circumferentially adjacent the outer most curved portion will have apply increased pressure on the implant site and would be improved by the teachings of Kang.  Additionally, the person of ordinary skill in the art would not bend the remaining proximal peaks because they are not applying increased pressure to the implant site.  The examiner recognizes that Kang is not a curved stent with the inward bends along the length of the stent, but it is not a novel or non-obvious leap to apply the teachings of Kang to the increased pressure points known along the length of a curved stent.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774